Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-16 have been presented for examination based on the amendment filed on 2/1/2021.
2.	Objection to abstract is withdrawn in view of amended abstract filed on 2/1/2021.
3.	Claim rejection of Claims 1-16 under 35 U.S.C. 112(b), second paragraph is withdrawn based on the amendment filed on 2/1/2021.
4.	Claim rejection of Claims 1-16 under USC 103 is withdrawn based on the persuasive argument presented on the amendment filed on 2/1/2021.

Information Disclosure Statement
5.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated March 4, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Response to Applicant’s arguments (USC 101)
6.	Regarding independent claims 1, 9 and 15  and dependent claims  2-8,  10-14 and 16 the applicant argues that the claims do not recites an abstract idea because they recite "measuring" refers to detecting X-rays emitted by a physical sample, the claims recite additional 
The Office has considered this argument, however:
(1) The claim recites 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Which is a clear mathematical relationship or formula and as per 2019 PEG, the claim recites a mathematical concept.
(2) This mathematical concept is not integrated into a practical application in the claims. The claim recites “fitting ……obtain a fitted sample spectrum; and determining…..the fitted sample spectrum” which cannot be considered a practical application of the mathematical concept because fitting a fit sample and determining the content of the sample as perceived by the claimed “measuring a sample spectrum…. for a plurality of energy bins I ” involves mathematical calculation and doesnot impose meaningful limits on the judicial exception and is an extra solution activity.
(3)  Finally Regarding the question of  non-obviousness of claimed limitations with respect to the prior art, applicant is reminded that for novelty, the question is whether there are any differences at all between the claims and the prior art.  For non-obviousness, the question is whether such differences would have been obvious to a person of ordinary skill in the art to which the patent pertains.  The question to be answered for eligibility must be distinct from both of these if, as the Federal Circuit has held, novelty and non-obviousness are irrelevant.
Due to these reasons the argument is not persuasive. The rejection under 35 USC 101 of these claims is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  


Patent Eligible Subject Matter Analysis:
	The recent Federal Register outlines a revised procedure for determining patent eligibility to create greater consistency in examination practice at the Alice/Mayo step 2A.  The revised procedure now recites a two prong test in which to evaluate and determine eligibility at Step 2A. The two prongs are set forth as follows:
Alice step 2A: are the claims at issues are directed to one of those patent-ineligible concepts?

  Prong One: Does the claim recite an abstract idea?
	The Federal Register continues to set forth at prong one Examiner must consider if the claims contain “(a) mathematical concepts- mathematical relationships, mathematical formulas or questions, mathematical calculation … (c) Mental process – concepts performed in the human mind (including an observation, evaluation, judgment, and opinion).  
Claims 1-16 recites mathematical calculations.
Claims 1, 9 and 15 recites:
analysis of X-ray spectra of a sample in an instrument (field of use) comprising: 
measuring a reference spectrum as a plurality of measured values Rpr ( i) for a plurality of energy bins i from at least one reference sample (calculation).
selecting npr region or regions of interest indexed by j corresponding to a plurality of energy bins i and recording the profile Rjpr(i) for the respective plurality of energy bins from the measured reference spectrum, where npr is a positive integer (organizing data).
measuring a sample spectrum as a plurality of intensity values Rspe(i) for a plurality of energy bins I (calculation).
Rspe(i) to a fit function to obtain a fitted sample spectrum; (calculation) and
determining content of the sample based upon the fitted sample spectrum(calculation); wherein:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(set of equations)
These claim limitations are pure mathematical calculation which has been deem abstract.
All the remaining claims are variations of this mathematical equation/calculation- therefore claims 2-8, 10-14, 16 are also subject to similar analysis.  

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a ‘practical application’?
Claims 9 recites : “A computer program product for measuring X-ray spectra of a sample, the computer program product adapted when run on a computer connected to and controlling an instrument”.
Claim 15 recites : “Apparatus for measuring X-ray spectra of a sample”
However, these limitations are not found to be practical application of the abstract idea because these limitations are merely the normal functioning of a general purpose computer and instrument indicating that the general purpose computer and instrument is merely performing well-understood, routine and conventional operations of storing and executing instructions. Therefore the recited limitations are akin to merely reciting "apply it" in conjunction with the abstract idea and is still considered to be patent ineligible.

Alice step 2B: is there an inventive concept or significantly more than the judicial exception?
	This judicial exception is not integrated into a practical application for the reasons stated above. The claim(s) 1-16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated above.

Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Allowable Subject Matter
8.	Claims 1-16 are allowable pending resolving all intervening issues such as the 101 rejections above. Reasons for allowance will be held in abeyance pending final recitation of the claims. 

Conclusion
9.  	Claims 1-16 are rejected.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
11. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127